Case 8:20-cv-00169-SDM-CPT Document 56 Filed 12/23/20 Page 1 of 1 PageID 447



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



   OLGA LAVANDEIRA,

         Plaintiff,

   v.                                             CASE NO. 8:20-cv-169-T-23CPT

   THE CITY OF TAMPA, et al.,

         Defendants.
   __________________________________/


                                       ORDER

         The plaintiff’s unopposed motion (Doc. 55) to extend the time within which to

   respond to the motion to dismiss is GRANTED. No later than JANUARY 14,

   2021, the plaintiff must respond.

         ORDERED in Tampa, Florida, on December 23, 2020.
